--------------------------------------------------------------------------------

EXHIBIT 10.3

ESSEX PROPERTY TRUST, INC.
7,500,000 SHARES


CONTROLLED EQUITY OFFERINGSM


SALES AGREEMENT




May 6, 2009






CANTOR FITZGERALD & CO.
499 Park Avenue
New York, New York 10022


Ladies and Gentlemen:


ESSEX PROPERTY TRUST, INC., a Maryland corporation (the “Company”), confirms its
agreement (this “Agreement”) with Cantor Fitzgerald & Co. (“CF&Co”), as follows:


1.              Issuance and Sale of Shares.  The Company agrees that, from time
to time during the term of this Agreement, on the terms and subject to the
conditions set forth herein, it may issue and sell through CF&Co, acting as
agent and/or principal, (a) up to 7,500,000 shares of the Company’s common
stock, par value $0.0001 per share (the “Common Stock”); and (b) such preferred
stock as the Company may subsequently designate (the “Preferred Stock”; and
together with the Common Stock, the “Shares”).  Notwithstanding anything to the
contrary contained herein, the parties hereto agree that compliance with the
limitation set forth in this Section 1 on the number of Shares issued and sold
under this Agreement shall be the sole responsibility of the Company, and CF&Co
shall have no obligation in connection with such compliance.  The issuance and
sale of Shares through CF&Co will be effected pursuant to the Registration
Statement (as defined below) filed by the Company and declared effective by the
Securities and Exchange Commission (the “Commission”), although nothing in this
Agreement shall be construed as requiring the Company to use the Registration
Statement (as defined below) to issue the Shares.


The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (collectively, the
“Securities Act”), with the Commission a registration statement on Form S-3
(File No. 333-141726), including a base prospectus, relating to certain
securities, including the Shares, to be issued from time to time by the Company,
and which incorporates by reference documents that the Company has filed or will
file in accordance with the provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder (collectively, the
“Exchange Act”). The Company has prepared a prospectus supplement specifically
relating to the Shares (the “Prospectus Supplement”) to the base prospectus
included as part of such registration statement.  The Company has furnished to
CF&Co, for use by CF&Co, copies of the prospectus included as part of such
registration statement, as supplemented by the Prospectus Supplement, relating
to the Shares.  Except where the context otherwise requires, such registration
statement, as amended when it became effective, including all documents filed as
part thereof or incorporated by reference therein, and including any information
contained in a Prospectus (as defined below) subsequently filed with the
Commission pursuant to Rule 424(b) under the Securities Act or deemed to be a
part of such registration statement pursuant to Rule 430B or 462(b) of the
Securities Act, is herein called the “Registration Statement.”  The base
prospectus, including all documents incorporated therein by reference, included
in the Registration Statement, as it may be supplemented by the Prospectus
Supplement, in the form in which such prospectus and/or Prospectus Supplement
have most recently been filed by the Company with the Commission pursuant to
Rule 424(b) under the Securities Act, together with any “issuer free writing
prospectus,” as defined in Rule 433 of the Securities Act Regulations (“Rule
433”), relating to the Shares that (i) is required to be filed with the
Commission by the Company or (ii) is exempt from filing pursuant to Rule
433(d)(5)(i), in each case in the form filed or required to be filed with the
Commission or, if not required to be filed, in the form retained in the
Company’s records pursuant to Rule 433(g), is herein called the “Prospectus.”
Any reference herein to the Registration Statement, the Prospectus or any
amendment or supplement thereto shall be deemed to refer to and include the
documents incorporated by reference therein, and any reference herein to the
terms “amend,” “amendment” or “supplement” with respect to the Registration
Statement or the Prospectus shall be deemed to refer to and include the filing
after the execution hereof of any document with the Commission deemed to be
incorporated by reference therein. For purposes of this Agreement, all
references to the Registration Statement, the Prospectus or to any amendment or
supplement thereto shall be deemed to include any copy filed with the Commission
pursuant to either the Electronic Data Gathering Analysis and Retrieval System
or Interactive Data Electronic Applications (collectively “IDEA”).


 
 

--------------------------------------------------------------------------------

 


2.              Placements.  Each time that the Company wishes to issue and sell
the Shares hereunder (each, a “Placement”), it will notify CF&Co by email notice
(or other method mutually agreed to in writing by the parties) (a “Placement
Notice”) containing the parameters in accordance with which it desires the
Shares to be sold, which shall at a minimum include the number of Shares to be
issued (the “Placement Shares”), the time period during which sales are
requested to be made, any limitation on the number of Shares that may be sold in
any one Trading Day (as defined in Section 3) and any minimum price below which
sales may not be made, a form of which containing such minimum sales parameters
necessary is attached hereto as Schedule 1.  The Placement Notice shall
originate from any of the individuals from the Company set forth on Schedule
2 (with a copy to each of the other individuals from the Company listed on such
schedule), and shall be addressed to each of the individuals from CF&Co set
forth on Schedule 2, as such Schedule 2 may be amended from time to time. The
Placement Notice shall be effective upon receipt by CF&Co unless and until (i)
in accordance with the notice requirements set forth in Section 4, CF&Co
declines to accept the terms contained therein for any reason, in its sole
discretion, (ii) the entire amount of the Placement Shares have been sold, (iii)
in accordance with the notice requirements set forth in Section 4, the Company
suspends or terminates the Placement Notice, (iv) the Company issues a
subsequent Placement Notice with parameters superseding those on the earlier
dated Placement Notice, or (v) the Agreement has been terminated under the
provisions of Section 11.   The amount of any discount, commission or other
compensation to be paid by the Company to CF&Co in connection with the sale of
the Placement Shares shall be calculated in accordance with the terms set forth
in Schedule 3.  It is expressly acknowledged and agreed that neither the Company
nor CF&Co will have any obligation whatsoever with respect to a Placement or any
Placement Shares unless and until the Company delivers a Placement Notice to
CF&Co and CF&Co does not decline such Placement Notice pursuant to the terms set
forth above, and then only upon the terms specified therein and herein.  In the
event of a conflict between the terms of this Agreement and the terms of a
Placement Notice, the terms of the Placement Notice will control.


 
- 2 -

--------------------------------------------------------------------------------

 


3.              Sale of Placement Shares by CF&Co.  Subject to the terms and
conditions herein set forth, upon the Company’s issuance of a Placement Notice,
and unless the sale of the Placement Shares described therein has been declined,
suspended, or otherwise terminated in accordance with the terms of this
Agreement, CF&Co., for the period specified in the Placement Notice, will use
its commercially reasonable efforts consistent with its normal trading and sales
practices and applicable state and federal laws, rules and regulations and the
rules of the New York Stock Exchange (the “NYSE”) to sell such Placement Shares
up to the amount specified, and otherwise in accordance with the terms of such
Placement Notice.  CF&Co will provide written confirmation to the Company
(including by email correspondence to each of the individuals of the Company set
forth on Schedule 2, if receipt of such correspondence is actually acknowledged
by any of the individuals to whom the notice is sent, other than via auto-reply)
no later than the opening of the Trading Day (as defined below) immediately
following the Trading Day on which it has made sales of Placement Shares
hereunder setting forth the number of Placement Shares sold on such day, the
compensation payable by the Company to CF&Co pursuant to Section 2 with respect
to such sales, and the Net Proceeds (as defined below) payable to the Company,
with an itemization of the deductions made by CF&Co (as set forth in Section
5(a)) from the gross proceeds that it receives from such sales.  CF&Co may sell
Placement Shares by any method permitted by law deemed to be an “at the market”
offering as defined in Rule 415 of the Securities Act, including without
limitation sales made directly on the NYSE, on any other existing trading market
for the Common Stock or to or through a market maker.  CF&Co may also sell
Placement Shares in privately negotiated transactions.  The Company acknowledges
and agrees that (i) there can be no assurance that CF&Co will be successful in
selling Placement Shares, and (ii) CF&Co will incur no liability or obligation
to the Company or any other person or entity if it does not sell Placement
Shares for any reason other than a failure by CF&Co to use its commercially
reasonable efforts consistent with its normal trading and sales practices to
sell such Placement Shares as required under this Section 3.  For the purposes
hereof, “Trading Day” means any day on which the Company’s Common Stock is
purchased and sold on the principal market on which the Common Stock is listed
or quoted.


4.              Suspension of Sales.  The Company or CF&Co may, upon notice to
the other party in writing (including by email correspondence to each of the
individuals of the other party set forth on Schedule 2, if receipt of such
correspondence is actually acknowledged by any of the individuals to whom the
notice is sent, other than via auto-reply) or by telephone (confirmed
immediately by verifiable facsimile transmission or email correspondence to each
of the individuals of the other party set forth on Schedule 2), suspend any sale
of Placement Shares; provided, however, that such suspension shall not affect or
impair either party’s obligations with respect to any Placement Shares sold
hereunder prior to the receipt of such notice.  Each of the Parties agrees that
no such notice under this Section 4 shall be effective against the other unless
it is made to one of the individuals named on Schedule 2 hereto, as such
schedule may be amended from time to time.


5.              Settlement.


 
- 3 -

--------------------------------------------------------------------------------

 


(a)            Settlement of Placement Shares.  Unless otherwise specified in
the applicable Placement Notice, settlement for sales of Placement Shares will
occur on the third (3rd) Trading Day (or such earlier day as is industry
practice for regular-way trading) following the date on which such sales are
made (each, a “Settlement Date” and the first such settlement date, the “First
Delivery Date”).  The amount of proceeds to be delivered to the Company on a
Settlement Date against receipt of the Placement Shares sold (the “Net
Proceeds”) will be equal to the aggregate sales price received by CF&Co at which
such Placement Shares were sold, after deduction for (i) CF&Co’s commission,
discount or other compensation for such sales payable by the Company pursuant to
Section 2 hereof, (ii) any other amounts due and payable by the Company to CF&Co
hereunder pursuant to Section 7(g) (Expenses) hereof, and (iii) any transaction
fees imposed by any governmental or self-regulatory organization in respect of
such sales.


(b)            Delivery of Placement Shares.  On or before each Settlement Date,
the Company will, or will cause its transfer agent to, electronically transfer
the Placement Shares being sold by crediting CF&Co’s or its designee’s account
(provided CF&Co shall have given the Company written notice of such designee
prior to the Settlement Date) at The Depository Trust Company through its
Deposit and Withdrawal at Custodian System or by such other means of delivery as
may be mutually agreed upon by the parties hereto which in all cases shall be
freely tradeable, transferable, registered shares in good deliverable form.  On
each Settlement Date, CF&Co will deliver the related Net Proceeds in same day
funds to an account designated by the Company on, or prior to, the Settlement
Date.  The Company agrees that if the Company, or its transfer agent (if
applicable), defaults in its obligation to deliver Placement Shares on a
Settlement Date, that in addition to and in no way limiting the rights and
obligations set forth in Section 9(a) (Indemnification and Contribution) hereto,
it will (i) hold CF&Co harmless against any loss, claim, damage, or expense
(including reasonable legal fees and expenses), as incurred, arising out of or
in connection with such default by the Company and (ii) pay to CF&Co any
commission, discount, or other compensation to which it would otherwise have
been entitled absent such default.


6.              Representations and Warranties of the Company.  The Company
represents and warrants to, and agrees with, CF&Co that as of the date of this
Agreement and as of each Representation Date (as defined in Section 7(m) below)
on which a certificate is required to be delivered pursuant to Section 7(m) of
this Agreement, as the case may be:


(a)            Compliance with Registration Requirements. The Registration
Statement and any Rule 462(b) Registration Statement have been declared
effective by the Commission under the Securities Act.  The Company has complied
to the Commission’s satisfaction with all requests of the Commission for
additional or supplemental information.  No stop order suspending the
effectiveness of the Registration Statement or any Rule 462(b) Registration
Statement is in effect and no proceedings for such purpose have been instituted
or are pending or, to the best knowledge of the Company, are contemplated or
threatened by the Commission.


(b)            No Misstatement or Omission.  The Prospectus when filed complied
and, as amended or supplemented, if applicable, will comply in all material
respects with the Securities Act.  Each of the Registration Statement, any Rule
462(b) Registration Statement and any post-effective amendment thereto, at the
time it became effective, complied and, as of each of the Settlement Dates, if
any, will comply in all material respects with the Securities Act and did not
and, as of each of the Settlement Dates, if any, will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading. The
Prospectus, as amended or supplemented, as of its date, did not and, as of each
of the Settlement Dates, if any, will not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The representations and warranties set forth in the two
immediately preceding sentences do not apply to statements in or omissions from
the Registration Statement, any Rule 462(b) Registration Statement, or any
post-effective amendment thereto, or the Prospectus, or any amendments or
supplements thereto, made in reliance upon and in conformity with information
relating to CF&Co furnished to the Company in writing by CF&Co expressly for use
therein.  There are no contracts or other documents required to be described in
the Prospectus or to be filed as exhibits to the Registration Statement which
have not been described or filed as required.


 
- 4 -

--------------------------------------------------------------------------------

 


(c)            Offering Materials Furnished to CF&Co. The Company has delivered
to CF&Co one complete copy of the Registration Statement and a copy of each
consent and certificate of experts filed as a part thereof, and conformed copies
of the Registration Statement (without exhibits) and the Prospectus, as amended
or supplemented, in such quantities and at such places as CF&Co has reasonably
requested.


(d)            Distribution of Offering Material By the Company. The Company has
not distributed and will not distribute, prior to the later of the Closing Date
and the completion of CF&Co’s distribution of the Shares, any offering material
in connection with the offering and sale of the Shares other than the Prospectus
or the Registration Statement.


(e)            The Sales Agreement. This Agreement has been duly authorized,
executed and delivered by, and is a valid and binding agreement of, the Company,
enforceable in accordance with its terms, except as rights to indemnification
hereunder may be limited by applicable law and except as the enforcement hereof
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles.


(f)             Authorization of the Shares. The Shares to be sold by CF&Co,
acting as agent and/or principal for the Company, have been duly authorized for
issuance and sale pursuant to this Agreement and, when issued and delivered by
the Company to CF&Co pursuant to this Agreement, will be validly issued, fully
paid and nonassessable.


(g)            No Applicable Registration or Other Similar Rights. There are no
persons with registration or other similar rights to have any equity or debt
securities registered for sale under the Registration Statement or included in
the offering contemplated by this Agreement, except for such rights as have been
duly waived.


(h)            No Material Adverse Change.  Except as otherwise disclosed in the
Prospectus, subsequent to the respective dates as of which information is given
in the Prospectus: (i) there has been no material adverse change, or any
development that could reasonably be expected to result in a material adverse
change, in the condition, financial or otherwise, or in the earnings, business,
operations or prospects, whether or not arising from transactions in the
ordinary course of business, of the Company and its subsidiaries, considered as
one entity (any such change is called a “Material Adverse Change”); (ii) the
Company and its subsidiaries, considered as one entity, have not incurred any
material liability or obligation, indirect, direct or contingent, not in the
ordinary course of business nor entered into any material transaction or
agreement not in the ordinary course of business: and (iii) there has been no
dividend or distribution of any kind declared, paid or made by the Company or,
except for regular quarterly dividends publicly announced by the Company or
dividends paid to the Company or other subsidiaries, any of its subsidiaries on
any class of capital stock or repurchase or redemption by the Company or any of
its subsidiaries of any class of capital stock.


 
- 5 -

--------------------------------------------------------------------------------

 


(i)             Independent Accountants.  KPMG LLP, who have expressed their
opinion with respect to the financial statements (which term as used in this
Agreement includes the related notes thereto) and supporting schedules filed
with the Commission or incorporated by reference as a part of the Registration
Statement and included in the Prospectus, is an independent registered public
accounting firm as required by the Securities Act and the Exchange Act.


(j)             Preparation of the Financial Statements. The financial
statements filed with the Commission as a part of or incorporated within the
Registration Statement and included in the Prospectus present fairly the
consolidated financial position of the Company and its subsidiaries as of and at
the dates indicated and the results of their operations and cash flows for the
periods specified.  The supporting schedules included in or incorporated in the
Registration Statement present fairly the information required to be stated
therein.  Such financial statements and supporting schedules have been prepared
in conformity with generally accepted accounting principles as applied in the
United States applied on a consistent basis throughout the periods involved,
except as may be expressly stated in the related notes thereto.  No other
financial statements or supporting schedules are required to be included in or
incorporated in the Registration Statement.  The financial data set forth or
incorporated in the Prospectus under the captions “Ratio of Earnings to Fixed
Charges” and “Selected Financial Data” fairly present the information set forth
therein on a basis consistent with that of the audited financial statements
contained, incorporated or deemed to be incorporated in the Registration
Statement.


(k)            Incorporation and Good Standing of the Company and its
Subsidiaries. The Company has been duly incorporated and is validly existing as
a corporation in good standing under the laws of the State of Maryland and is in
good standing with the State Department of Assessments and Taxation of Maryland
and has corporate power and authority to own, lease and operate its properties
and to conduct its business as described in the Prospectus and to enter into and
perform its obligations under this Agreement. Essex Portfolio, L.P. is the
Company’s only significant subsidiary (as defined in Rule 1-02 (w) of Regulation
S-X of the Exchange Act) (the “Significant Subsidiary”).  The Significant
Subsidiary has been duly organized and is validly existing as a partnership in
good standing under the laws of the jurisdiction of its organization and has the
requisite power and authority to own, lease and operate its properties and to
conduct its business as described in the Prospectus.  Each of the Company and
the Significant Subsidiary is duly qualified as a foreign corporation or foreign
partnership to transact business and is in good standing in the State of
California and each other jurisdiction in which such qualification is required,
whether by reason of the ownership or leasing of property or the conduct of
business, except for such jurisdictions (other than the State of California)
where the failure to so qualify or to be in good standing would not,
individually or in the aggregate, result in a Material Adverse Change.  Except
as described in the Prospectus, all of the issued and outstanding partnership
interests in the Significant Subsidiary have been duly authorized and validly
issued and are fully paid and nonassessable. The partnership interests in the
Significant Subsidiary that are owned by the Company are free and clear of any
security interest, mortgage, pledge, lien, encumbrance or claim.  The Company
does not own or control, directly or indirectly, any corporation, association or
other entity other than the subsidiaries listed in Exhibit 21.1 to the Company’s
Annual Report on Form 10-K for the most recently ended fiscal year and other
than (i) those subsidiaries not required to be listed on Exhibit 21.1 by Item
601 of Regulation S-K under the Exchange Act and (ii) those subsidiaries formed
since the last day of the most recently ended fiscal year.


 
- 6 -

--------------------------------------------------------------------------------

 


(l)             Capital Stock Matters. The Shares conforms in all material
respects to the description thereof contained in the Prospectus.  All of the
issued and outstanding shares of Common Stock and Preferred Stock have been duly
authorized and validly issued, are fully paid and nonassessable and have been
issued in compliance with federal and state securities laws.  None of the
outstanding shares of Common Stock and Preferred Stock were issued in violation
of any preemptive rights, rights of first refusal or other similar rights to
subscribe for or purchase securities of the Company.  There are no authorized or
outstanding options, warrants, preemptive rights, rights of first refusal or
other rights to purchase, or equity or debt securities convertible into or
exchangeable or exercisable for, any capital stock of the Company or any of its
subsidiaries other than those accurately described in all material respects in
the Prospectus.  The description of the Company’s stock option, stock bonus and
other stock plans or arrangements, and the options or other rights granted
thereunder, set forth in the Prospectus accurately and fairly presents in all
material respects the information required to be shown with respect to such
plans, arrangements, options and rights.


(m)           Non-Contravention of Existing Instruments; No Further
Authorizations or Approvals Required.   Neither the Company nor any of its
subsidiaries is in violation of its charter or by-laws or is in default (or,
with the giving of notice or lapse of time, would be in default) (“Default”)
under any indenture, mortgage, loan or credit agreement, note, contract,
franchise, lease or other instrument to which the Company or any of its
subsidiaries is a party or by which it or any of them may be bound, or to which
any of the property or assets of the Company or any of its subsidiaries is
subject (each, an “Existing Instrument”), except for such Defaults as would not,
individually or in the aggregate, result in a Material Adverse Change.  The
Company’s execution, delivery and performance of this Agreement and consummation
of the transactions contemplated hereby and by the Prospectus (i) have been duly
authorized by all necessary corporate action and will not result in any
violation of the provisions of the charter or by-laws of the Company or any
subsidiary, (ii) will not conflict with or constitute a breach of, or Default
under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, or require the consent of any other party to, any
Existing Instrument, except for such conflicts, breaches, Defaults, liens,
charges or encumbrances as would not, individually or in the aggregate, result
in a Material Adverse Change and (iii) will not result in any violation of any
law, administrative regulation or administrative or court decree applicable to
the Company or any subsidiary.  No consent, approval, authorization or other
order of, or registration or filing with, any court or other governmental or
regulatory authority or agency, is required for the Company’s execution,
delivery and performance of this Agreement and consummation of the transactions
contemplated hereby and by the Prospectus, except such as have been obtained or
made by the Company and are in full force and effect under the Securities Act,
applicable state securities or blue sky laws and from the NASD.


 
- 7 -

--------------------------------------------------------------------------------

 


(n)            No Material Actions or Proceedings.  Except as disclosed in the
Prospectus, there are no legal or governmental actions, suits or proceedings
pending or, to the best of the Company’s knowledge, threatened (i) against or
affecting the Company or any of its subsidiaries, (ii) which has as the subject
thereof any officer or director of, or property owned or leased by, the Company
or any of its subsidiaries or (iii) relating to environmental or discrimination
matters, where in any such case (A) there is a reasonable possibility that such
action, suit or proceeding might be determined adversely to the Company or such
subsidiary and (B) any such action, suit or proceeding, if so determined
adversely, would reasonably be expected to result in a Material Adverse Change
or adversely affect the consummation of the transactions contemplated by this
Agreement.  No material labor dispute with the employees of the Company or any
of its subsidiaries exists or, to the best of the Company’s knowledge, is
threatened or imminent.


(o)            All Necessary Permits, etc.  The Company and each subsidiary
possess such valid and current certificates, authorizations or permits issued by
the appropriate state, federal or foreign regulatory agencies or bodies
necessary to conduct their respective businesses, other than those the failure
to possess or own would not result in a Material Adverse Change, and neither the
Company nor any subsidiary has received any notice of proceedings relating to
the revocation or modification of, or non-compliance with, any such certificate,
authorization or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, could result in a Material Adverse
Change.


(p)            Tax Law Compliance.  The Company and its consolidated
subsidiaries have filed all necessary federal, state and foreign income,
property and franchise tax returns and have paid all taxes required to be paid
by any of them and, if due and payable, any related or similar assessment, fine
or penalty levied against any of them except as may be being contested in good
faith and by appropriate proceedings.  The Company has made adequate charges,
accruals and reserves in the applicable financial statements referred to in
Section 1 (i) above in respect of all federal, state and foreign income,
property and franchise taxes for all periods as to which the tax liability of
the Company or any of its consolidated subsidiaries has not been finally
determined.


(q)            Company is a REIT.  Commencing with the Company’s taxable year
beginning January 1, 1994, the Company has been organized and has operated in
conformity with the requirements for qualification as a “real estate investment
trust,” and its organization and proposed method of operation will enable it to
meet the requirements for the qualification and taxation as a “real estate
investment trust” under the Internal Revenue Code of 1986, as amended (the
“Code”).


(r)             Company Not an “Investment Company”. The Company has been
advised of the rules and requirements under the Investment Company Act of 1940,
as amended (the “Investment Company Act”).  The Company is not, and after
receipt of payment for the Shares will not be, an “investment company” within
the meaning of Investment Company Act and will conduct its business in a manner
so that it will not become subject to the Investment Company Act.


 
- 8 -

--------------------------------------------------------------------------------

 


(s)            Insurance.  Except as otherwise described in the Prospectus, each
of the Company and its subsidiaries are insured by insurers of recognized
financial responsibility with policies in such amounts and with such deductibles
and covering such risks as are generally deemed prudent and customary for the
business for which it is engaged including, but not limited to, policies
covering real and personal property owned or leased by the Company and its
subsidiaries against theft, damage, destruction and acts of vandalism.  The
Company has no reason to believe that it or any subsidiary will not be able (i)
to renew its existing insurance coverage as and when such policies expire or
(ii) to obtain comparable coverage from similar institutions as may be necessary
or appropriate to conduct its business as now conducted and at a cost that would
not result in a Material Adverse Change.


(t)             No Price Stabilization or Manipulation.  The Company has not
taken and will not take, directly or indirectly, any action designed to or that
might be reasonably expected to cause or result in stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
the Shares.


(u)            Related Party Transactions.  There are no business relationships
or related-party transactions involving the Company or any subsidiary or any
other person required to be described in the Prospectus which have not been
described as required.


(v)            Exchange Act Compliance.  The documents incorporated or deemed to
be incorporated by reference in the Prospectus, at the time they were or
hereafter are filed with the Commission, complied and will comply in all
material respects with the requirements of the Exchange Act, and, when read
together with the other information in the Prospectus, at the Closing Dates,
will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.


(w)           No Unlawful Contributions or Other Payments.  Neither the Company
nor any of its subsidiaries nor, to the best of the Company’s knowledge, any
employee or agent of the Company or any subsidiary, has made any contribution or
other payment to any official of, or candidate for, any federal, state or
foreign office in violation of any law or of the character required to be
disclosed in the Prospectus.


(x)            Company’s Accounting System.  The Company maintains a system of
accounting controls sufficient to provide reasonable assurances that (i)
transactions are executed in accordance with management’s general or specific
authorization; (ii) transactions are recorded as necessary to permit preparation
of financial statements in conformity with generally accepted accounting
principles as applied in the United States and to maintain accountability for
assets; (iii) access to assets is permitted only in accordance with management’s
general or specific authorization; and (iv) the recorded accountability for
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences.


(y)            Title to Properties.  Except as otherwise disclosed in the
Prospectus and except as would not have a material adverse effect on the
condition, financial or otherwise, or on the earnings, business affairs or
business prospects of the Company and its subsidiaries considered as one
enterprise: (i) all properties and assets described in the Prospectus are owned
with good and marketable title by the Company, its subsidiaries and/or a joint
venture or partnership in which any such party is a participant (a “Related
Entity”); (ii) all of the leases under which any of the Company, its
subsidiaries or, to the knowledge of the Company, Related Entities holds or uses
real properties or assets as a lessee are in full force and effect, and neither
the Company, nor any of its subsidiaries or, to the knowledge of the Company,
Related Entities is in material default in respect of any of the terms or
provisions of any of such leases and no claim has been asserted by anyone
adverse to any such party’s rights as lessee under any of such leases, or
affecting or questioning any such party’s right to the continued possession or
use of the leased property or assets under any such leases; (iii) all liens,
charges, encumbrances, claims or restrictions on or affecting the properties and
assets of any of the Company, its subsidiaries or Related Entities which are
required to be disclosed in the Prospectus are disclosed therein; (iv) neither
the Company, nor any of its subsidiaries or, to the knowledge of the Company,
Related Entities nor any lessee of any portion of any such party’s properties is
in default under any of the leases pursuant to which any of the Company, its
subsidiaries or, to the knowledge of the Company, Related Entities leases its
properties and neither the Company, nor any of its subsidiaries or Related
Entities knows of any event which, but for the passage of time or the giving of
notice, or both, would constitute a default under any of such leases; (v) no
tenant under any of the leases pursuant to which any of the Company, or its
subsidiaries or, to the knowledge of the Company, Related Entities leases its
properties has an option or right of first refusal to purchase the premises
demised under such lease; (vi) each of the properties of any of the Company or
its subsidiaries or to the knowledge of the Company, Related Entities complies
with all applicable codes and zoning laws and regulations; and (vii) neither the
Company nor any of its subsidiaries has knowledge of any pending or threatened
condemnation, zoning change or other proceeding or action that will in any
manner affect the size of, use of, improvements on, construction on, or access
to the properties of any of the Company, or its subsidiaries or Related
Entities.


 
- 9 -

--------------------------------------------------------------------------------

 


(z)            Title Insurance.  Title insurance in favor of the mortgagee or
the Company, its subsidiaries and/or their Related Entities is maintained with
respect to each property owned by any such entity in an amount at least equal to
(a) the cost of acquisition of such property or (b) the cost of construction of
such property (measured at the time of such construction), except, in each case,
where the failure to maintain such title insurance would not have a material
adverse effect on the condition, financial or otherwise, or on the earnings,
business affairs or business prospects of the Company and its subsidiaries
considered as one enterprise.


(aa)          No Convertible Mortgages. Except as described in the Prospectus,
the mortgages and deeds of trust encumbering the properties and assets described
in the Prospectus are not convertible nor does any of the Company, or its
subsidiaries hold a participating interest therein.


(bb)          Valid Partnerships.  Each of the partnership and joint venture
agreements to which the Company or any of its subsidiaries is a party, and which
relates to real property described in the Prospectus, has been duly authorized,
executed and delivered by such applicable party and constitutes the valid
agreement thereof, enforceable in accordance with its terms, except as limited
by (a) the effect of bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect relating to or affecting the rights or
remedies of creditors or (b) the effect of general principles of equity, whether
enforcement is considered in a proceeding in equity or at law, and the
discretion of the court before which any proceeding therefor may be brought, and
the execution, delivery and performance of any of such agreements did not, at
the time of execution and delivery, and does not constitute a breach of, or
default under, the charter or bylaws of such party or any material contract,
lease or other instrument to which such party is a party or by which its
properties may be bound or any law, administrative regulation or administrative
or court order or decree, except for such breaches or defaults that would not
result in a Material Adverse Change.


 
- 10 -

--------------------------------------------------------------------------------

 


(cc)          Hazardous Materials. Except as otherwise described in the
Prospectus, none of the Company, or any of its subsidiaries has any knowledge of
(a) the unlawful presence of any hazardous substances, hazardous materials,
toxic substances or waste materials (collectively, “Hazardous Materials”) on any
of the properties owned by it or the Related Entities, or (b) any unlawful
spills, releases, discharges or disposal, of Hazardous Materials that have
occurred or are presently occurring off such properties as a result of any
construction on or operation and use of such properties which presence or
occurrence would have a material adverse effect on the condition, financial or
otherwise, or on the earnings, business affairs or business prospects of the
Company and its subsidiaries considered as one enterprise; and in connection
with the construction on or operation and use of the properties owned by the
Company, its subsidiaries and Related-Entities, each of the Company, and its
subsidiaries represents that, if any, it has no knowledge of any material
failure to comply with all applicable foreign local, state and federal
environmental laws, regulations, ordinances and administrative and judicial
orders relating to the generation, recycling, reuse, sale, storage, handling,
transport and disposal of any Hazardous Materials, except for such failures that
would not result in a Material Adverse Change.


(dd)          Compliance with Environmental Laws. Except as otherwise described
in the Prospectus, and except as would not, individually or in the aggregate,
result in a Material Adverse Change (i) neither the Company nor any of its
subsidiaries is in violation of any federal, state, local or foreign law or
regulation relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including without
limitation, laws and regulations relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, wastes, toxic
substances, hazardous substances, petroleum and petroleum products
(collectively, “Materials of Environmental Concern”), or otherwise relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Materials of Environment Concern (collectively,
“Environmental Laws”), which violation includes, but is not limited to,
noncompliance with any permits or other governmental authorizations required for
the operation of the business of the Company or its subsidiaries under
applicable Environmental Laws, or noncompliance with the terms and conditions
thereof, nor has the Company or any of its subsidiaries received any written
communication, whether from a governmental authority, citizens group, employee
or otherwise, that alleges that the Company or any of its subsidiaries is in
violation of any Environmental Law; (ii) there is no claim, action or cause of
action filed with a court or governmental authority, no investigation with
respect to which the Company has received written notice, and no written notice
by any person or entity alleging potential liability for investigatory costs,
cleanup costs, governmental responses costs, natural resources damages, property
damages, personal injuries, attorneys’ fees or penalties arising out of, based
on or resulting from the presence, or release into the environment, of any
Materials of Environmental Concern at any location owned, leased or operated by
the Company or any of its subsidiaries, now or in the past (collectively,
“Environmental Claims”), pending or, to the best of the Company’s knowledge,
threatened against the Company or any of its subsidiaries or any person or
entity whose liability for any Environmental Claim the Company or any of its
subsidiaries has retained or assumed either contractually or by operation of
law; and (iii) to the best of the Company’s knowledge, there are no past or
present actions, activities, circumstances, conditions, events or incidents,
including, without limitation, the release, emission, discharge, presence or
disposal of any Material of Environmental Concern, that reasonably could result
in a violation of any Environmental Law or form the basis of a potential
Environmental Claim against the Company or any of its subsidiaries or against
any person or entity whose liability for any Environmental Claim the Company or
any of its subsidiaries has retained or assumed either contractually or by
operation of law.


 
- 11 -

--------------------------------------------------------------------------------

 


(ee)          Periodic Review of Costs of Environmental Compliance.  The
description set forth under the caption “The Company’s Portfolio may have
unknown environmental liabilities” in Part IA of the Company’s Annual Report on
Form 10-K for the year ended December 31, 2008 accurately describes the
Company’s investigation of the compliance of its properties with Environmental
Laws. On the basis of such review and the amount of its established reserves,
the Company has reasonably concluded that such associated costs and liabilities
would not, individually or in the aggregate, result in a Material Adverse
Change.


(ff)            Brokers.  There is no broker, finder or other party that is
entitled to receive from the Company any brokerage or finder’s fee or other fee
or commission as a result of any transactions contemplated by this Agreement.


(gg)          No Outstanding Loans or Other Indebtedness.  Except as described
in the Prospectus, there are no outstanding loans, advances (except normal
advances for business expenses in the ordinary course of business) or guarantees
or indebtedness by the Company to or for the benefit of any of the officers or
directors of the Company or any of the members of any of them.


(hh)          No Reliance.  The Company has not relied upon CF&Co or legal
counsel for CF&Co for any legal, tax or accounting advice in connection with the
offering and sale of the Placement Shares.


(ii)            CF&Co Purchases.  The Company acknowledges and agrees that CF&Co
has informed the Company that CF&Co may, to the extent permitted under the
Securities Act and the Exchange Act, purchase and sell shares of Common Stock
for its own account while this Agreement is in effect, provided, that (i) no
such purchase or sales shall take place while a Placement Notice is in effect
(except to the extent CF&Co may engage in sales of Placement Shares purchased or
deemed purchased from the Company as a “riskless principal” or in a similar
capacity) and (ii) the Company shall not be deemed to have authorized or
consented to any such purchases or sales by CF&Co.


(jj)            Compliance with Laws.  The Company has not been advised, and has
no reason to believe, that it and each of its subsidiaries are not conducting
business in compliance with all applicable laws, rules and regulations of the
jurisdictions in which it is conducting business, except where failure to be so
in compliance would not result in a Material Adverse Change.


 
- 12 -

--------------------------------------------------------------------------------

 


Any certificate signed by an officer of the Company and delivered to CF&Co or to
counsel for CF&Co shall be deemed to be a representation and warranty by the
Company to CF&Co as to the matters set forth therein.


The Company acknowledges that CF&Co and, for purposes of the opinions to be
delivered pursuant to Section 7 hereof, counsel to the Company and counsel to
CF&Co, will rely upon the accuracy and truthfulness of the foregoing
representations and hereby consents to such reliance.


7.              Covenants of the Company.  The Company covenants and agrees with
CF&Co that:


(a)            Registration Statement Amendments.  After the date of this
Agreement and during any period in which a Prospectus relating to any Placement
Shares is required to be delivered by CF&Co under the Securities Act (including
in circumstances where such requirement may be satisfied pursuant to Rule 172
under the Securities Act), (i) the Company will notify CF&Co promptly of the
time when any subsequent amendment to the Registration Statement, other than
documents incorporated by reference, has been filed with the Commission and/or
has become effective or any subsequent supplement to the Prospectus has been
filed and of any request by the Commission for any amendment or supplement to
the Registration Statement or Prospectus or for additional information, (ii) the
Company will prepare and file with the Commission, promptly upon CF&Co’s
request, any amendments or supplements to the Registration Statement or
Prospectus that, in CF&Co’s reasonable opinion, may be necessary or advisable in
connection with the distribution of the Placement Shares by CF&Co (provided,
however, that the failure of CF&Co to make such request shall not relieve the
Company of any obligation or liability hereunder, or affect CF&Co’s right to
rely on the representations and warranties made by the Company in this
Agreement); (iii) the Company will not file any amendment or supplement to the
Registration Statement or Prospectus, other than documents incorporated by
reference, relating to the Placement Shares or a security convertible into the
Placement Shares unless a copy thereof has been submitted to CF&Co within a
reasonable period of time before the filing and CF&Co has not reasonably
objected thereto (provided, however, that the failure of CF&Co to make such
objection shall not relieve the Company of any obligation or liability
hereunder, or affect CF&Co’s right to rely on the representations and warranties
made by the Company in this Agreement) and the Company will furnish to CF&Co at
the time of filing thereof a copy of any document that upon filing is deemed to
be incorporated by reference into the Registration Statement or Prospectus,
except for those documents available via EDGAR; and (iv) the Company will cause
each amendment or supplement to the Prospectus, other than documents
incorporated by reference, to be filed with the Commission as required pursuant
to the applicable paragraph of Rule 424(b) of the Securities Act.


(b)            Notice of Commission Stop Orders.  The Company will advise CF&Co,
promptly after it receives notice or obtains knowledge thereof, of the issuance
or threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, of the suspension of the
qualification of the Placement Shares for offering or sale in any jurisdiction,
or of the initiation or threatening of any proceeding for any such purpose; and
it will promptly use its commercially reasonable efforts to prevent the issuance
of any stop order or to obtain its withdrawal if such a stop order should be
issued.


 
- 13 -

--------------------------------------------------------------------------------

 


(c)            Delivery of Prospectus; Subsequent Changes.  During any period in
which a Prospectus relating to the Placement Shares is required to be delivered
by CF&Co under the Securities Act with respect to a pending sale of the
Placement Shares, (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 under the Securities Act), the Company will
comply with all requirements imposed upon it by the Securities Act, as from time
to time in force, and to file on or before their respective due dates all
reports and any definitive proxy or information statements required to be filed
by the Company with the Commission pursuant to Sections 13(a), 13(c), 14, 15(d)
or any other provision of or under the Exchange Act.  If during such period any
event occurs as a result of which the Prospectus as then amended or supplemented
would include an untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
then existing, not misleading, or if during such period it is necessary to amend
or supplement the Registration Statement or Prospectus to comply with the
Securities Act, the Company will promptly notify CF&Co to suspend the offering
of Placement Shares during such period and the Company will promptly amend or
supplement the Registration Statement or Prospectus (at the expense of the
Company) so as to correct such statement or omission or effect such compliance.


(d)            Listing of Placement Shares.  During any period in which the
Prospectus relating to the Placement Shares is required to be delivered by CF&Co
under the Securities Act with respect to a pending sale of the Placement Shares
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172 under the Securities Act), the Company will use its commercially
reasonable efforts to cause the Placement Shares to be listed on the Exchange
and to qualify the Placement Shares for sale under the securities laws of such
jurisdictions as CF&Co reasonably designates and to continue such qualifications
in effect so long as required for the distribution of the Placement Shares;
provided, however, that the Company shall not be required in connection
therewith to qualify as a foreign corporation or dealer in securities or file a
general consent to service of process in any jurisdiction.


(e)            Delivery of Registration Statement and Prospectus.  The Company
will furnish to CF&Co and its counsel (at the expense of the Company) copies of
the Registration Statement, the Prospectus (including all documents incorporated
by reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during any period in
which a Prospectus relating to the Placement Shares is required to be delivered
under the Securities Act (including all documents filed with the Commission
during such period that are deemed to be incorporated by reference therein), in
each case as soon as reasonably practicable and in such quantities as CF&Co may
from time to time reasonably request and, at CF&Co’s request, will also furnish
copies of the Prospectus to each exchange or market on which sales of the
Placement Shares may be made; provided, however, that the Company shall not be
required to furnish any document (other than the Prospectus) to CF&Co to the
extent such document is available on EDGAR.


(f)             Earnings Statement.  The Company will make generally available
to its security holders as soon as practicable, but in any event not later than
15 months after the end of the Company’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of Section
11(a) and Rule 158 of the Securities Act.


 
- 14 -

--------------------------------------------------------------------------------

 


(g)            Expenses.  The Company, whether or not the transactions
contemplated hereunder are consummated or this Agreement is terminated, in
accordance with the provisions of Section 11 hereunder, will pay the following
expenses all incident to the performance of its obligations hereunder,
including, but not limited to, expenses relating to (i) the preparation,
printing and filing of the Registration Statement and each amendment and
supplement thereto, of each Prospectus and of each amendment and supplement
thereto, (ii) the preparation, issuance and delivery of the Placement Shares,
(iii) the qualification of the Placement Shares under securities laws in
accordance with the provisions of Section 7(d) of this Agreement, including
filing fees (provided, however, that any fees or disbursements of counsel for
CF&Co in connection therewith shall be paid by CF&Co), (iv) the printing and
delivery to CF&Co of copies of the Prospectus and any amendments or supplements
thereto, and of this Agreement, (v) the fees and expenses incurred in connection
with the listing or qualification of the Placement Shares for trading on the
Exchange, (vi) filing fees and expenses, if any, of the Commission and the NASD
Corporate Financing Department.


(h)            Use of Proceeds.  The Company will use the Net Proceeds as
described in the Prospectus in the section entitled “Use of Proceeds.”


(i)             Notice of Other Sales.  During the pendency of any Placement
Notice given hereunder, the Company shall provide CF&Co notice as promptly as
reasonably possible before it offers to sell, contracts to sell, sells, grants
any option to sell or otherwise disposes of any shares of Common Stock (other
than Placement Shares offered pursuant to the provisions of this Agreement) or
securities convertible into or exchangeable for Common Stock, warrants or any
rights to purchase or acquire Common Stock; provided, that such notice shall not
be required in connection with the (i) issuance, grant or sale of Common Stock,
options to purchase shares of Common Stock or Common Stock issuable upon the
exercise of options or other equity awards pursuant to the any stock option,
stock bonus or other stock plan or arrangement described in the Prospectus, (ii)
the issuance of securities in connection with an acquisition, merger or sale or
purchase of assets or (iii) the issuance or sale of Common Stock pursuant to any
dividend reinvestment plan that the Company may adopt from time to time provided
the implementation of such is disclosed to CF & Co. in advance or (iv) any
shares of common stock issuable upon the exchange, conversion or redemption of
securities, including but not limited to, operating partnership units in Essex
Portfolio, L.P., as to which the Company is the general partner, or the exercise
of warrants, options or other rights in effect or outstanding.


(j)             Change of Circumstances.  The Company will, at any time during a
fiscal quarter in which the Company intends to tender a Placement Notice or sell
Placement Shares, advise CF&Co promptly after it shall have received notice or
obtained knowledge thereof, of any information or fact that would alter or
affect in any material respect any opinion, certificate, letter or other
document provided to CF&Co pursuant to this Agreement.


(k)            Due Diligence Cooperation.  The Company will cooperate with any
reasonable due diligence review conducted by CF&Co or its agents in connection
with the transactions contemplated hereby, including, without limitation,
providing information and making available documents and senior corporate
officers, during regular business hours and at the Company’s principal offices,
as CF&Co may reasonably request.


 
- 15 -

--------------------------------------------------------------------------------

 


(l)             Required Filings Relating to Placement of Placement Shares.  The
Company agrees that on such dates as the Securities Act shall require, the
Company will (i) file a prospectus supplement with the Commission under the
applicable paragraph of Rule 424(b) under the Securities Act (each and every
filing under Rule 424(b), a “Filing Date”), which prospectus supplement will set
forth, within the relevant period, the amount of Placement Shares sold through
CF&Co, the Net Proceeds to the Company and the compensation payable by the
Company to CF&Co with respect to such Placement Shares, and (ii) deliver such
number of copies of each such prospectus supplement to each exchange or market
on which such sales were effected as may be required by the rules or regulations
of such exchange or market.


(m)           Representation Dates; Certificate.  On or prior to the First
Delivery Date and each time the Company (i) files the Prospectus relating to the
Placement Shares or amends or supplements the Registration Statement or the
Prospectus relating to the Placement Shares (other than a prospectus supplement
filed in accordance with Section 7(l) of this Agreement) by means of a
post-effective amendment, sticker, or supplement but not by means of
incorporation of document(s) by reference to the Registration Statement or the
Prospectus relating to the Placement Shares; (ii) files an annual report on Form
10-K under the Exchange Act; (iii) files its quarterly reports on Form 10-Q
under the Exchange Act; or (iv) files a report on Form 8-K containing amended
financial information (other than an earnings release, to “furnish” information
pursuant to Items 2.02 or 7.01 of Form 8-K or to provide disclosure pursuant to
Item 8.01 of Form 8-K relating to the reclassifications of certain properties as
discontinued operations in accordance with Statement of Financial Accounting
Standards No. 144) under the Exchange Act (each date of filing of one or more of
the documents referred to in clauses (i) through (iv) shall be a "Representation
Date"); the Company shall furnish CF&Co with a certificate, in the form attached
hereto as Exhibit 7(m) within three (3) Trading Days of any Representation Date
if requested by CF&Co.  The requirement to provide a certificate under this
Section 7(m) shall be waived for any Representation Date occurring at a time at
which no Placement Notice is pending, which waiver shall continue until the
earlier to occur of the date the Company delivers a Placement Notice hereunder
(which for such calendar quarter shall be considered a Representation Date) and
the next occurring Representation Date; provided, however, that such waiver
shall not apply for any Representation Date on which the Company files its
annual report on Form 10-K.  Notwithstanding the foregoing, if the Company
subsequently decides to sell Placement Shares following a Representation Date
when the Company relied on such waiver and did not provide CF&Co with a
certificate under this Section 7(m), then before the Company delivers the
Placement Notice or CF&Co sells any Placement Shares, the Company shall provide
CF&Co with a certificate, in the form attached hereto as Exhibit 7(m), dated the
date of the Placement Notice.


(n)            Legal Opinion.  On or prior to the First Delivery Date and within
three (3) Trading Days of each Representation Date with respect to which the
Company is obligated to deliver a certificate in the form attached hereto as
Exhibit 7(m) for which no waiver is applicable, the Company shall cause to be
furnished to CF&Co a written opinion of Baker & McKenzie LLP (“Company
Counsel”), or other counsel satisfactory to CF&Co, in form and substance
satisfactory to CF&Co and its counsel, dated the date that the opinion is
required to be delivered, substantially similar to the form attached hereto as
Exhibit 7(n)(i) and Exhibit 7(n)(ii), respectively, modified, as necessary, to
relate to the Registration Statement and the Prospectus as then amended or
supplemented; provided, however, that in lieu of such opinions for subsequent
Representation Dates, counsel may furnish CF&Co with a letter (a “Reliance
Letter”) to the effect that CF&Co may rely on a prior opinion delivered under
this Section 7(n) to the same extent as if it were dated the date of such letter
(except that statements in such prior opinion shall be deemed to relate to the
Registration Statement and the Prospectus as amended or supplemented at such
Representation Date).


 
- 16 -

--------------------------------------------------------------------------------

 


(o)            Comfort Letter.  On or prior to the First Delivery Date and
within three (3) Trading Days of each Representation Date with respect to which
the Company is obligated to deliver a certificate in the form attached hereto as
Exhibit 7(m) for which no waiver is applicable, the Company shall cause its
independent accountants to furnish CF&Co letters (the "Comfort Letters"), dated
the date of the Comfort Letter is delivered, in form and substance satisfactory
to CF&Co, (i) confirming that they are an independent registered public
accounting firm within the meaning of the Securities Act and the PCAOB, (ii)
stating, as of such date, the conclusions and findings of such firm with respect
to the financial information and other matters ordinarily covered by
accountants’ “comfort letters” to CF&Cos in connection with registered public
offerings (the first such letter, the “Initial Comfort Letter”) and (iii)
updating the Initial Comfort Letter with any information that would have been
included in the Initial Comfort Letter had it been given on such date and
modified as necessary to relate to the Registration Statement and the
Prospectus, as amended and supplemented to the date of such letter.


(p)            Market Activities.  The Company will not, directly or indirectly,
(i) take any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Shares or (ii) sell, bid for, or purchase the Shares to be issued and sold
pursuant to this Agreement, or pay anyone any compensation for soliciting
purchases of the Shares other than CF&Co; provided, however, that the Company
may bid for and purchase shares of its common stock in accordance with Rule
10b-18 under the Exchange Act.


(q)            Insurance.  The Company and its Subsidiaries shall maintain, or
caused to be maintained, insurance in such amounts and covering such risks as is
reasonable and customary for the business for which it is engaged.


(r)             Compliance with Laws.  The Company and each of its Subsidiaries
shall maintain, or cause to be maintained, all material environmental permits,
licenses and other authorizations required by federal, state and local law in
order to conduct their businesses as described in the Prospectus, and the
Company and each of its Subsidiaries shall conduct their businesses, or cause
their businesses to be conducted, in substantial compliance with such permits,
licenses and authorizations and with applicable environmental laws, except where
the failure to maintain or be in compliance with such permits, licenses and
authorizations could not reasonably be expected to have a Material Adverse
Effect.


(s)            REIT Treatment.  The Company will take all reasonable efforts to
enable the Company to continue to meet the requirements for qualification and
taxation as a REIT under the Code for subsequent tax years that include any
portion of the term of this Agreement.


(t)             Investment Company Act.  The Company will conduct its affairs in
such a manner so as to reasonably ensure that neither it nor the Subsidiaries
will be or become, at any time prior to the termination of this Agreement, an
“investment company,” as such term is defined in the Investment Company Act,
assuming no change in the Commission’s current interpretation as to entities
that are not considered an investment company.


 
- 17 -

--------------------------------------------------------------------------------

 


(u)            Securities Act and Exchange Act.  The Company will use its best
efforts to comply with all requirements imposed upon it by the Securities Act
and the Exchange Act as from time to time in force, so far as necessary to
permit the continuance of sales of, or dealings in, the Placement Shares as
contemplated by the provisions hereof and the Prospectus.


(v)            No Offer to Sell.  Other than a free writing prospectus (as
defined in Rule 405 under the Act) approved in advance by the Company and CF&Co
in its capacity as principal or agent hereunder, neither CF&Co nor the Company
(including its agents and representatives, other than CF&Co in its capacity as
such) will make, use, prepare, authorize, approve or refer to any written
communication (as defined in Rule 405 under the Act), required to be filed with
the Commission, that constitutes an offer to sell or solicitation of an offer to
buy Shares hereunder


(w)           Sarbanes-Oxley Act.  The Company and the Subsidiaries will use
their best efforts to comply with all effective applicable provisions of the
Sarbanes-Oxley Act.


8.              Conditions to CF&Co’s Obligations. The obligations of CF&Co
hereunder with respect to a Placement will be subject to the continuing accuracy
and completeness of the representations and warranties made by the Company
herein, to the due performance by the Company of its obligations hereunder, to
the completion by CF&Co of a due diligence review satisfactory to CF&Co in its
reasonable judgment, and to the continuing satisfaction (or waiver by CF&Co in
its sole discretion) of the following additional conditions:


(a)            Registration Statement Effective.  The Registration Statement
shall be effective and shall be available for (i) all sales of Placement Shares
issued pursuant to all prior Placement Notices and (ii) the sale of all
Placement Shares contemplated to be issued by any Placement Notice.


(b)            No Material Notices.  None of the following events shall have
occurred and be continuing:  (i) receipt by the Company or any of its
Subsidiaries of any request for additional information from the Commission or
any other federal or state governmental authority during the period of
effectiveness of the Registration Statement, the response to which would require
any post-effective amendments or supplements to the Registration Statement or
the Prospectus; (ii) the issuance by the Commission or any other federal or
state governmental authority of any stop order suspending the effectiveness of
the Registration Statement or the initiation of any proceedings for that
purpose; (iii) receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Placement Shares for sale in any jurisdiction or the initiation or threatening
of any proceeding for such purpose; (iv) the occurrence of any event that makes
any material statement made in the Registration Statement or the Prospectus or
any material document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires the making of any
changes in the Registration Statement, related Prospectus or such documents so
that, in the case of the Registration Statement, it will not contain any
materially untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading and, that in the case of the Prospectus, it will not contain any
materially untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.


 
- 18 -

--------------------------------------------------------------------------------

 


(c)            No Misstatement or Material Omission.  CF&Co shall not have
advised the Company that the Registration Statement or Prospectus, or any
amendment or supplement thereto, contains an untrue statement of fact that in
CF&Co’s reasonable opinion is material, or omits to state a fact that in CF&Co’s
opinion is material and is required to be stated therein or is necessary to make
the statements therein not misleading.


(d)            Material Changes.  Except as contemplated in the Prospectus, or
disclosed in the Company’s reports filed with the Commission, there shall not
have been any material adverse change, on a consolidated basis, in the
authorized capital stock of the Company or any Material Adverse Change or any
development that could reasonably be expected to result in a Material Adverse
Change, or any downgrading in or withdrawal of the rating assigned to any of the
Company’s securities (other than asset backed securities) by any rating
organization or a public announcement by any rating organization that it has
under surveillance or review its rating of any of the Company’s securities
(other than asset backed securities), the effect of which, in the case of any
such action by a rating organization described above, in the reasonable judgment
of CF&Co (without relieving the Company of any obligation or liability it may
otherwise have), is so material as to make it impracticable or inadvisable to
proceed with the offering of the Placement Shares on the terms and in the manner
contemplated in the Prospectus.


(e)            Legal Opinion.  CF&Co shall have received the opinions of Company
Counsel required to be delivered pursuant Section 7(n) on or before the date on
which such delivery of such opinion is required pursuant to Section 7(n).


(f)             Comfort Letter.  CF&Co shall have received the Comfort Letter
required to be delivered pursuant Section 7(o) on or before the date on which
such delivery of such opinion is required pursuant to Section 7(o).


(g)            Representation Certificate.  CF&Co shall have received the
certificate required to be delivered pursuant to Section 7(m) on or before the
date on which delivery of such certificate is required pursuant to Section 7(m).


(h)            No Suspension.  Trading in the Shares shall not have been
suspended on the NYSE.


(i)             Other Materials.  On each date on which the Company is required
to deliver a certificate pursuant to Section 7(m), the Company shall have
furnished to CF&Co such appropriate further information, certificates and
documents as CF&Co may have reasonably requested. All such opinions,
certificates, letters and other documents shall have been in compliance with the
provisions hereof. The Company will furnish CF&Co with such conformed copies of
such opinions, certificates, letters and other documents as CF&Co shall have
reasonably requested.


(j)             Securities Act Filings Made.  All filings with the Commission
required by Rule 424 under the Securities Act to have been filed prior to the
issuance of any Placement Notice hereunder shall have been made within the
applicable time period prescribed for such filing by Rule 424.


 
- 19 -

--------------------------------------------------------------------------------

 


(k)            Approval for Listing.  The Placement Shares shall either have
been (i) approved for listing on the NYSE, subject only to notice of issuance,
or (ii) the Company shall have filed an application for listing of the Placement
Shares on the NYSE at, or prior to, the issuance of any Placement Notice.


(l)             No Termination Event.  There shall not have occurred any event
that would permit CF&Co to terminate this Agreement pursuant to Section 11(a).


9.              Indemnification and Contribution.


(a)            Company Indemnification.  The Company agrees to indemnify and
hold harmless CF&Co, the directors, officers, partners, employees and agents of
CF&Co and each person, if any, who (i) controls CF&Co within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, or (ii) is
controlled by or is under common control with CF&Co (a “CF&Co Affiliate”) from
and against any and all losses, claims, liabilities, expenses and damages
(including, but not limited to, any and all reasonable investigative, legal and
other expenses  incurred in connection with, and any and all amounts paid in
settlement (in accordance with Section 9(c)) of, any action, suit or proceeding
between any of the indemnified parties and any indemnifying parties or between
any indemnified party and any third party, or otherwise, or any claim asserted),
as and when incurred, to which CF&Co, or any such person, may become subject
under the Securities Act, the Exchange Act or other federal or state statutory
law or regulation, at common law or otherwise, insofar as such losses, claims,
liabilities, expenses or damages arise out of or are based, directly or
indirectly, on (x) any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement or the Prospectus or any
amendment or supplement to the Registration Statement or the Prospectus or in
any free writing prospectus or in any application or other document executed by
or on behalf of the Company or based on written information furnished by or on
behalf of the Company filed in any jurisdiction in order to qualify the Shares
under the securities laws thereof or filed with the Commission, (y) the omission
or alleged omission to state in any such document a material fact required to be
stated in it or necessary to make the statements in it not misleading or (z) any
breach by any of the indemnifying parties of any of their respective
representations, warranties and agreements contained in this Agreement;
provided, however, that this indemnity agreement shall not apply to the extent
that such loss, claim, liability, expense or damage arises from the sale of the
Placement Shares pursuant to this Agreement and is caused directly or indirectly
by an untrue statement or omission made in reliance upon and in conformity with
written information relating to CF&Co and furnished to the Company by CF&Co
expressly for inclusion in any document as described in clause (x) of this
Section 9(a). This indemnity agreement will be in addition to any liability that
the Company might otherwise have.


(b)            CF&Co Indemnification. CF&Co agrees to indemnify and hold
harmless the Company and its directors and each officer of the Company that
signed the Registration Statement, and each person, if any, who (i) controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act or (ii) is controlled by or is under common control with the
Company (a “Company Affiliate”) against any and all loss, liability, claim,
damage and expense described in the indemnity contained in Section 9(a), as
incurred, but only with respect to untrue statements or omissions, or alleged
untrue statements or omissions, made in the Registration Statement (or any
amendments thereto) or the Prospectus (or any amendment or supplement thereto)
in reliance upon and in conformity with written information relating to CF&Co
and furnished to the Company by CF&Co expressly for inclusion in any document as
described in clause (x) of Section 9(a).


 
- 20 -

--------------------------------------------------------------------------------

 


(c)            Procedure.  Any party that proposes to assert the right to be
indemnified under this Section 9 will, promptly after receipt of notice of
commencement of any action against such party in respect of which a claim is to
be made against an indemnifying party or parties under this Section 9, notify
each such indemnifying party of the commencement of such action, enclosing a
copy of all papers served, but the omission so to notify such indemnifying party
will not relieve the indemnifying party from (i) any liability that it might
have to any indemnified party otherwise than under this Section 9 and (ii) any
liability that it may have to any indemnified party under the foregoing
provision of this Section 9 unless, and only to the extent that, such omission
results in the forfeiture of substantive rights or defenses by the indemnifying
party. If any such action is brought against any indemnified party and it
notifies the indemnifying party of its commencement, the indemnifying party will
be entitled to participate in and, to the extent that it elects by delivering
written notice to the indemnified party promptly after receiving notice of the
commencement of the action from the indemnified party, jointly with any other
indemnifying party similarly notified, to assume the defense of the action, with
counsel reasonably satisfactory to the indemnified party, and after notice from
the indemnifying party to the indemnified party of its election to assume the
defense, the indemnifying party will not be liable to the indemnified party for
any legal or other expenses except as provided below and except for the
reasonable costs of investigation subsequently incurred by the indemnified party
in connection with the defense. The indemnified party will have the right to
employ its own counsel in any such action, but the fees, expenses and other
charges of such counsel will be at the expense of such indemnified party unless
(1) the employment of counsel by the indemnified party has been authorized in
writing by the indemnifying party, (2) the indemnified party has reasonably
concluded (based on advice of counsel) that there may be legal defenses
available to it or other indemnified parties that are different from or in
addition to those available to the indemnifying party, (3) a conflict or
potential conflict exists (based on advice of counsel to the indemnified party)
between the indemnified party and the indemnifying party (in which case the
indemnifying party will not have the right to direct the defense of such action
on behalf of the indemnified party) or (4) the indemnifying party has not in
fact employed counsel to assume the defense of such action within a reasonable
time after receiving notice of the commencement of the action, in each of which
cases the reasonable fees, disbursements and other charges of counsel will be at
the expense of the indemnifying party or parties. It is understood that the
indemnifying party or parties shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the reasonable fees,
disbursements and other charges of more than one separate firm admitted to
practice in such jurisdiction at any one time for all such indemnified party or
parties. All such fees, disbursements and other charges will be reimbursed by
the indemnifying party promptly as they are incurred. An indemnifying party will
not, in any event, be liable for any settlement of any action or claim effected
without its written consent.  No indemnifying party shall, without the prior
written consent of each indemnified party, settle or compromise or consent to
the entry of any judgment in any pending or threatened claim, action or
proceeding relating to the matters contemplated by this Section 9 (whether or
not any indemnified party is a party thereto), unless such settlement,
compromise or consent includes an unconditional release of each indemnified
party from all liability arising or that may arise out of such claim, action or
proceeding.


 
- 21 -

--------------------------------------------------------------------------------

 


(d)            Contribution.  In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for in the
foregoing paragraphs of this Section 9 is applicable in accordance with its
terms but for any reason is held to be unavailable from the Company or CF&Co,
the Company and CF&Co will contribute to the total losses, claims, liabilities,
expenses and damages (including any investigative, legal and other expenses
reasonably incurred in connection with, and any amount paid in settlement of,
any action, suit or proceeding or any claim asserted, but after deducting any
contribution received by the Company from persons other than CF&Co, such as
persons who control the Company within the meaning of the Securities Act,
officers of the Company who signed the Registration Statement and directors of
the Company, who also may be liable for contribution) to which the Company and
CF&Co may be subject in such proportion as shall be appropriate to reflect the
relative benefits received by the Company on the one hand and CF&Co on the
other. The relative benefits received by the Company on the one hand and CF&Co
on the other hand shall be deemed to be in the same proportion as the total Net
Proceeds from the sale of the Placement Shares (before deducting expenses)
received by the Company bear to the total compensation received by CF&Co from
the sale of Placement Shares on behalf of the Company.  If, but only if, the
allocation provided by the foregoing sentence is not permitted by applicable
law, the allocation of contribution shall be made in such proportion as is
appropriate to reflect not only the relative benefits referred to in the
foregoing sentence but also the relative fault of the Company, on the one hand,
and CF&Co, on the other, with respect to the statements or omission that
resulted in such loss, claim, liability, expense or damage, or action in respect
thereof, as well as any other relevant equitable considerations with respect to
such offering. Such relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact relates to information
supplied by the Company or CF&Co, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Company and CF&Co agree that it would not be just and
equitable if contributions pursuant to this Section 9(d) were to be determined
by pro rata allocation or by any other method of allocation that does not take
into account the equitable considerations referred to herein. The amount paid or
payable by an indemnified party as a result of the loss, claim, liability,
expense, or damage, or action in respect thereof, referred to above in this
Section 9(d) shall be deemed to include, for the purpose of this Section 9(d),
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim to the
extent consistent with Section 9(c) hereof.  Notwithstanding the foregoing
provisions of this Section 9(d), CF&Co shall not be required to contribute any
amount in excess of the commissions received by it under this Agreement and no
person found guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 9(d), any person who controls a party to this Agreement within the
meaning of the Securities Act, and any officers, directors, partners, employees
or agents of CF&Co, will have the same rights to contribution as that party, and
each officer of the Company who signed the Registration Statement will have the
same rights to contribution as the Company, subject in each case to the
provisions hereof. Any party entitled to contribution, promptly after receipt of
notice of commencement of any action against such party in respect of which a
claim for contribution may be made under this Section 9(d), will notify any such
party or parties from whom contribution may be sought, but the omission to so
notify will not relieve that party or parties from whom contribution may be
sought from any other obligation it or they may have under this Section 9(d)
except to the extent that the failure to so notify such other party materially
prejudiced the substantive rights or defenses of the party from whom
contribution is sought. Except for a settlement entered into pursuant to the
last sentence of Section 9(c) hereof, no party will be liable for contribution
with respect to any action or claim settled without its written consent if such
consent is required pursuant to Section 9(c) hereof.


 
- 22 -

--------------------------------------------------------------------------------

 


10.            Representations and Agreements to Survive Delivery.  The
indemnity and contribution agreements contained in Section 9 of this Agreement
and all representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of CF&Co, any
controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) any termination of this Agreement.


11.            Termination.


(a)            CF&Co shall have the right by giving notice as hereinafter
specified at any time to terminate this Agreement if (i) any Material Adverse
Change, or any development that has actually occurred and that could reasonably
be expected to result in cause a Material Adverse Change has occurred that, in
the reasonable judgment of CF&Co, may materially impair the ability of CF&Co to
sell the Placement Shares hereunder, (ii) the Company shall have failed, refused
or been unable to perform any agreement on its part to be performed hereunder;
provided, however, in the case of any failure of the Company to deliver (or
cause another person to deliver) any certification, opinion, or letter required
under Sections 7(m), 7(n), or 7(o), CF&Co’s right to terminate shall not arise
unless such failure to deliver (or cause to be delivered) continues for more
than thirty (30) days from the date such delivery was required; or (iii) any
other condition of CF&Co’s obligations hereunder is not fulfilled, or (iv), any
suspension or limitation of trading in the Placement Shares or in securities
generally on the NYSE shall have occurred.  Any such termination shall be
without liability of any party to any other party except that the provisions of
Section 7(g) (Expenses), Section 9 (Indemnification and Contribution), Section
10 (Representations and Agreements to Survive Delivery), Section 16 (Applicable
Law; Consent to Jurisdiction) and Section 17 (Waiver of Jury Trial) hereof shall
remain in full force and effect notwithstanding such termination. If CF&Co
elects to terminate this Agreement as provided in this Section 11(a), CF&Co
shall provide the required notice as specified in Section 12 (Notices).


(b)            The Company shall have the right, by giving ten (10) days notice
as hereinafter specified to terminate this Agreement in its sole discretion at
any time after the date of this Agreement.  Any such termination shall be
without liability of any party to any other party except that the provisions of
Section 7(g), Section 9, Section 10, Section 16 and Section 17 hereof shall
remain in full force and effect notwithstanding such termination.


(c)            CF&Co shall have the right, by giving ten (10) days notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement.  Any such termination shall be without
liability of any party to any other party except that the provisions of Section
7(g), Section 9, Section 10, Section 16 and Section 17 hereof shall remain in
full force and effect notwithstanding such termination.


 
- 23 -

--------------------------------------------------------------------------------

 


(d)            Unless earlier terminated pursuant to this Section 11, this
Agreement shall automatically terminate upon the issuance and sale of all of the
Placement Shares through CF&Co on the terms and subject to the conditions set
forth herein; provided that the provisions of Section 7(g), Section 9, Section
10, Section 16 and Section 17 hereof shall remain in full force and effect
notwithstanding such termination.


(e)            This Agreement shall remain in full force and effect unless
terminated pursuant to Sections 11(a), (b), (c), or (d) above or otherwise by
mutual agreement of the parties; provided, however, that any such termination by
mutual agreement shall in all cases be deemed to provide that Section 7(g),
Section 9, Section 10, Section 16 and Section 17 shall remain in full force and
effect.


(f)            Any termination of this Agreement shall be effective on the date
specified in such notice of termination; provided, however, that such
termination shall not be effective until the close of business on the date of
receipt of such notice by CF&Co or the Company, as the case may be. If such
termination shall occur prior to the Settlement Date for any sale of Placement
Shares, such Placement Shares shall settle in accordance with the provisions of
this Agreement.


12.            Notices.  All notices or other communications required or
permitted to be given by any party to any other party pursuant to the terms of
this Agreement shall be in writing, unless otherwise specified in this
Agreement, and if sent to CF&Co, shall be delivered to CF&Co at Cantor
Fitzgerald & Co., 499 Park Avenue, New York, New York 10022, fax no. (212)
308-3730, Attention: Capital Markets/Jeff Lumby, with copies to Stephen Merkel,
General Counsel, at the same address, and DLA Piper LLP (US), 1251 Avenue of the
Americas, New York, New York 10020, fax no. (212) 884-8494, Attention: Dean M.
Colucci; or if sent to the Company, shall be delivered to Essex Property Trust,
Inc., 925 East Meadow Drive, Palo Alto, California 94303, fax no. (650)
320-9833, attention: Michael Dance, Chief Financial Officer, with a copy to
Baker & McKenzie LLP, Two Embarcadero Center, 11th Floor, San Francisco, CA
94111-3802, fax no. (415) 576-3099, attention: Stephen Schrader, Esq. Each party
to this Agreement may change such address for notices by sending to the parties
to this Agreement written notice of a new address for such purpose.  Each such
notice or other communication shall be deemed given (i) when delivered
personally or by verifiable facsimile transmission (with an original to follow)
on or before 4:30 p.m., New York City time, on a Business Day (as defined
below), or, if such day is not a Business Day on the next succeeding Business
Day, (ii) on the next Business Day after timely delivery to a
nationally-recognized overnight courier and (iii) on the Business Day actually
received if deposited in the U.S. mail (certified or registered mail, return
receipt requested, postage prepaid). For purposes of this Agreement, “Business
Day” shall mean any day on which the NYSE and commercial banks in the City of
New York are open for business.


13.            Successors and Assigns.  This Agreement shall inure to the
benefit of and be binding upon the Company and CF&Co and their respective
successors and the affiliates, controlling persons, officers and directors
referred to in Section 9 hereof. References to any of the parties contained in
this Agreement shall be deemed to include the successors and permitted assigns
of such party. Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. Neither party may assign its rights or obligations under this
Agreement without the prior written consent of the other party; provided,
however, that CF&Co may assign its rights and obligations hereunder to an
affiliate of CF&Co without obtaining the Company’s consent.


 
- 24 -

--------------------------------------------------------------------------------

 


14.            Adjustments for Share Splits.  The parties acknowledge and agree
that all share-related numbers contained in this Agreement shall be adjusted to
take into account any share split, share dividend or similar event effected with
respect to the Shares.


15.            Entire Agreement; Amendment; Severability.  This Agreement
(including all schedules and exhibits attached hereto and Placement Notices
issued pursuant hereto) constitutes the entire agreement and supersedes all
other prior and contemporaneous agreements and undertakings, both written and
oral, among the parties hereto with regard to the subject matter hereof. Neither
this Agreement nor any term hereof may be amended except pursuant to a written
instrument executed by the Company and CF&Co.  In the event that any one or more
of the provisions contained herein, or the application thereof in any
circumstance, is held invalid, illegal or unenforceable as written by a court of
competent jurisdiction, then such provision shall be given full force and effect
to the fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.


16.            Applicable Law; Consent to Jurisdiction. This Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
New York without regard to the principles of conflicts of laws. Each party
hereby irrevocably submits to the non-exclusive jurisdiction of the state and
federal courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper.  Each party hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.


17.            Waiver of Jury Trial.  The Company and CF&Co each hereby
irrevocably waives any right it may have to a trial by jury in respect of any
claim based upon or arising out of this Agreement or any transaction
contemplated hereby.


18.            Absence of Fiduciary Relationship.  The Company acknowledges and
agrees that:


(a)            CF&Co has been retained solely to act as underwriter in
connection with the sale of the Shares and that no fiduciary, advisory or agency
relationship between the Company and CF&Co has been created in respect of any of
the transactions contemplated by this Agreement, irrespective of whether CF&Co
has advised or is advising the Company on other matters;


 
- 25 -

--------------------------------------------------------------------------------

 


(b)            the Company is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated by this Agreement;


(c)            the Company has been advised that CF&Co and its affiliates are
engaged in a broad range of transactions which may involve interests that differ
from those of the Company and that CF&Co has no obligation to disclose such
interests and transactions to the Company by virtue of any fiduciary, advisory
or agency relationship; and


(d)            the Company waives, to the fullest extent permitted by law, any
claims it may have against CF&Co, for breach of fiduciary duty or alleged breach
of fiduciary duty and agrees that CF&Co shall have no liability (whether direct
or indirect) to the Company in respect of such a fiduciary claim or to any
person asserting a fiduciary duty claim on behalf of or in right of the Company,
including stockholders, partners, employees or creditors of the Company.


19.            Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
Agreement by one party to the other may be made by facsimile transmission.


[Remainder of Page Intentionally Blank]


 
- 26 -

--------------------------------------------------------------------------------

 


If the foregoing correctly sets forth the understanding between the Company and
CF&Co, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and CF&Co.



 
Very truly yours,
     
ESSEX PROPERTY TRUST, INC.
         
By:     /s/   Michael T. Dance
 
Name:  Michael T. Dance
 
Title:  EVP, Chief Financial Officer
         
ACCEPTED as of the date
 
first-above written:
     
CANTOR FITZGERALD & CO.
         
By:  /s/ Jeffrey Lumby
 
Name:  Jeffrey Lumby
 
Title:  Managing Director



 

--------------------------------------------------------------------------------

 


SCHEDULE 1


FORM OF PLACEMENT NOTICE
 
 
From:
[                           ]

Cc:
[                           ]

To:
[                           ]

Subject:
Controlled Equity Offering—Placement Notice



Gentlemen:


Pursuant to the terms and subject to the conditions contained in the Controlled
Equity OfferingSM Sales Agreement between Essex Property Trust, Inc. (the
“Company”), and Cantor Fitzgerald & Co. (“CF&Co”) dated May 6, 2009 (the
“Agreement”), I hereby request on behalf of the Company that CF&Co sell up to [
] shares of the Company’s common stock, par value $0.0001 per share, at a
minimum market price of $_______ per share.


 

--------------------------------------------------------------------------------

 


SCHEDULE 2






CANTOR FITZGERALD & CO.


Peter Dippolito
pdippolito@cantor.com

Joshua Feldman
jfeldman@cantor.com

Jeff Lumby
jlumby@cantor.com



ESSEX PROPERTY TRUST, INC.


Keith Guericke
kguericke@essexpropertytrust.com

Michall Schall
mschall@essexpropertytrust.com

Michael Dance
mdance@essexpropertytrust.com



 

--------------------------------------------------------------------------------

 


SCHEDULE 3






Compensation


CF&Co shall be paid compensation equal to up to two percent (2.0%) of the gross
proceeds from the sales of Shares pursuant to the terms of this Agreement.


 

--------------------------------------------------------------------------------

 


Exhibit 7(n)(i)


MATTERS TO BE COVERED BY INITIAL OPINION OF


BAKER & MCKENZIE LLP


 
(i)
As of December 31, 2006, the Company had an authorized capitalization as set
forth in its statements of financial condition included in the Company’s Annual
Report on Form 10-K for the year ended December 31, 2006. All of the outstanding
shares of Common Stock and Preferred Stock conform, in all material respects, to
the description thereof contained in the Prospectus.



 
(ii)
The Company is a corporation duly incorporated and existing under and by virtue
of the laws of the State of Maryland and is in good standing with the State
Department of Assessments and Taxation of Maryland.  The Company has the
corporate power to own, lease and operate its properties and conduct its
business in all material respects as described under the headings “Item 1
Business” and “Item 2 Properties” in the Company’s Annual Report on Form 10-K
for the year ended December 31, 2006.  The Operating Partnership is validly
existing as a limited partnership in good standing under the laws of the
jurisdiction of its incorporation or organization with the power to own, lease
and operate its properties and conduct its business in all material respects as
described under the headings “Item 1 Business” and “Item 2 Properties” in the
Company’s Annual Report on Form 10-K for the year ended December 31, 2006.



 
(iii)
To the knowledge of such counsel, the Company and the Operating Partnership is
duly qualified or registered to transact business in each jurisdiction set forth
on Schedule 1 hereto in which the failure, individually or in the aggregate, to
be so qualified could reasonably be expected to have a Material Adverse
Effect.  To the knowledge of such counsel, other than the Company’s interests in
the Subsidiaries or as disclosed in the Prospectus, the Company does not own,
directly or indirectly, any capital stock or other equity securities of any
other corporation or any ownership interest in any limited liability company,
partnership, joint venture or other association.



 
(iv)
The execution, delivery and performance of the Sales Agreement by the Company
and the transactions contemplated thereby do not conflict with, or result in any
breach of, or constitute a default under (nor constitute an event that with
notice, lapse of time or both would constitute a breach of or default under),
(i) the charter or bylaws of the Company, (ii) any agreement listed on Schedule
2 hereto or (iii) to our knowledge, any Applicable Law or any decree, judgment
or order applicable to the Company (other than state and foreign securities or
blue sky laws, as to which we express no opinion), except in the case of clauses
(ii) and (iii) for such conflicts, breaches or defaults, which individually or
in the aggregate could not be reasonably expected to have a Material Adverse
Effect.



 

--------------------------------------------------------------------------------

 


 
(v)
The Company has the corporate power to execute and deliver the Agreement and to
issue, sell and deliver the Shares as contemplated in the Agreement.  The
Agreement has been duly authorized, executed and, so far as is known to us,
delivered by the Company.



 
(vi)
No approval, authorization, consent or order of, or filing with, any federal or
state governmental or regulatory commission, board, body, authority or agency is
required under Applicable Law in connection with the execution, delivery and
performance of the Sales Agreement, or the consummation of the transactions
contemplated thereby, by the Company, other than such as have been obtained or
made under the Securities Act or the Securities Exchange Act of 1934, as
amended, and such approvals as have been obtained in connection with the listing
of the Placement Shares on the New York Stock Exchange; provided, however, that
we do not express any opinion as to any necessary qualification under the
securities or blue sky laws of the various jurisdictions in which the Placement
Shares are being offered by CF&Co or any approval of the underwriting terms and
arrangements relating to the offering of the Placement Shares by the NASD.



 
(vii)
The Shares, when issued and delivered by the Company pursuant to the Resolutions
and the Agreement against payment of the consideration set forth therein, will
be duly authorized, validly issued, fully paid and nonassessable.



 
(viii)
The issuance and sale of the Placement Shares by the Company is not subject to
preemptive or other similar rights arising by operation of the Maryland General
Corporation Law under the charter or bylaws of the Company or under any
agreement known to us to which the Company is a party.



 
(ix)
To our knowledge, except as otherwise described in the Registration Statement,
the Prospectus, the documents incorporated therein by reference or the exhibits
filed in connection therewith, there are no persons with registration or other
similar rights to have any securities registered pursuant to the Registration
Statement.



 
(x)
At the time the Registration Statement became effective, the Registration
Statement and, as of the date of the Sales Agreement and the date hereof, the
Prospectus (in each case, other than the financial statements, financial
schedules and other financial and statistical data included or incorporated by
reference in, or excluded from, the Registration Statement and the Prospectus,
as to which we express no opinion) complied as to form in all material respects
with the requirements of the Securities Act and the rules and regulations
promulgated thereunder.



 
2

--------------------------------------------------------------------------------

 


 
(xi)
The statements under the caption “Description of Capital Stock” in the
Prospectus, insofar as such statements constitute a summary of the legal matters
referred to therein, constitute accurate summaries thereof in all material
respects as of the date of such statements.



 
(xii)
To our knowledge, there are no actions, suits or proceedings or inquiries or
investigations, pending or threatened, against the Company or any of its
officers and directors or to which the Company’s assets (excluding the Company’s
direct or indirect interests in the Subsidiaries) are subject, at law or in
equity, before or by any federal, state, local or foreign governmental or
regulatory commission, board, body, authority, arbitration panel or agency that
are required to be described in the Prospectus or the documents incorporated
therein by reference but are not so described.



 
(xiii)
The Company is not an “investment company” required to register under the
Investment Company Act of 1940, as amended, (the “1940 Act”) or a company
“controlled” by an “investment company” within the meaning of the 1940 Act.



 
(xiv)
The Shares to be issued and sold by the Company pursuant to the Sales Agreement
are duly listed, and admitted and authorized for trading, subject to official
notice of issuance, on the NYSE.



 
(xv)
Commencing with its taxable year ended December 31, 1994 through its taxable
year ended December 31, 2006, the Company has been organized and has operated in
conformity with the requirements for qualification and taxation as a REIT under
the Code and its organization and proposed method of operation will enable it to
continue to meet the requirements for qualification and taxation as a REIT; and



 
(xvi)
The statements contained in the Prospectus Supplement under the caption “Certain
Material U.S. Federal Income Tax Considerations” insofar as such statements
constitute matters of law, summaries of legal matters, or legal conclusions,
have been reviewed by us and fairly present and summarize, in all material
respects, the matters referred to therein.



The Registration Statement became effective under the Securities Act in 2003
and, to our knowledge, no stop order suspending the effectiveness of the
Registration Statement has been issued under the Securities Act or proceedings
therefor initiated or threatened by the Commission.


In addition, we have reviewed the Registration Statement and the Prospectus and
participated in conferences with officers and other representatives of the
Company, representatives of independent public accountants for the Company at
which the contents of the Registration Statement and the Prospectus and related
matters were discussed, although we are not passing upon, and do not assume any
responsibility for, the accuracy, completeness or fairness of the statements
contained or incorporated by reference in the Registration Statement and the
Prospectus and have not made any independent check or verification thereof,
during the course of such participation, nothing has come to our attention that
leads us to believe that the Registration Statement, at the time such
Registration Statement became effective, contained an untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein not misleading or that the
Prospectus, as of the date of the Sales Agreement or the date hereof, included
or includes an untrue statement of a material fact or omitted or omits to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading (it being
understood that we express no belief with respect to the financial statements,
financial schedules and other financial or statistical data included or
incorporated by reference in, or excluded from, the Registration Statement or
the Prospectus).


 
3

--------------------------------------------------------------------------------

 


The limitations inherent in the independent verification of factual matters and
the character of determinations involved in the preparation of a disclosure
document are such, however, that we do not assume any responsibility, except as
otherwise stated in opinion (xiii) above, for the accuracy, completeness or
fairness of the statements contained in the Registration Statement or Prospectus
or any amendments or supplements thereto (including any of the documents
incorporated by reference therein).


In rendering such opinion, such counsel may rely (A) as to matters involving the
application of laws of any jurisdiction other than the California Corporations
Code or the federal law of the United States, to the extent they deem proper and
specified in such opinion, upon the opinion (which shall be satisfactory in form
and substance to the Underwriter, shall expressly state that the Underwriter and
Underwriter’s counsel may rely on such opinion as if the opinion were addressed
to them and shall be furnished to the Underwriter) of other counsel of good
standing whom they believe to be reliable and who are satisfactory to counsel
for the Underwriter; provided, however, that such counsel shall further state
that they believe that they, the Underwriter and the Underwriter’s counsel are
justified in relying upon such opinion of other counsel, and (B) as to matters
of fact, to the extent they deem proper, on certificates of responsible officers
of the Company and public officials.


 
4

--------------------------------------------------------------------------------

 


Exhibit 7(n)(ii)






Matters to be covered by subsequent Company Counsel Opinions


The Registration Statement, when it became effective, and the Prospectus and any
amendment or supplement thereto, on the date of filing thereof with the
Commission, complied as to form in all material respects with the requirements
for registration statements on Form S-3 under the Securities Act and the rules
and regulations of the Commission thereunder, and each of the documents
incorporated by reference in the Registration Statement or the Prospectus, or
any amendment or supplement thereto, on the date of filing thereof with the
Commission, complied as to form in all material respects with the requirements
of the Exchange Act and the rules and regulations of the Commission thereunder;
it being understood, however, that we express no opinion with respect to the
financial statements, schedules or other financial or statistical data included
or incorporated by reference in, or omitted from, the Registration Statement or
the Prospectus or any other document.  In passing upon the compliance as to form
of the Registration Statement and the Prospectus and any other document, we have
assumed that the statements made and incorporated by reference therein are
correct and complete.


(a)            The Registration Statement has become effective under the
Securities Act and, to the best of our knowledge, no stop order suspending the
effectiveness of the Registration Statement has been issued and no proceeding
for that purpose has been instituted by the Commission.


(b)            To our knowledge and other than as set forth in the Prospectus,
there are no legal or governmental proceedings, pending or threatened, to which
the Company is a party required to be described in the Prospectus that are not
described as required.


In addition, we have participated in conferences with officers and other
representatives of the Company, representatives of the independent public
accountants for the Company, and your representatives, at which the contents of
the Registration Statement and the Prospectus and related matters were discussed
and, although we are not passing upon, and do not assume any responsibility for,
the accuracy, completeness or fairness of the statements contained or
incorporated by reference in the Registration Statement and the Prospectus,
during the course of such participation, no facts came to our attention that
caused us to believe that the Registration Statement, at the time it became
effective, contained an untrue statement of a material fact or omitted to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading, or that the Prospectus (including the
Incorporated Documents), as of its date, contained an untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; it being understood that we express no belief with respect
to the financial statements, schedules and other financial and statistical data
included or incorporated by reference in the Registration Statement or the
Prospectus.


 

--------------------------------------------------------------------------------

 


*  Note: “Registration Statement” and “Prospectus” will be defined to include
documents incorporated by reference therein (“Incorporated Documents”).


 
2

--------------------------------------------------------------------------------

 


Exhibit 7(m)






OFFICER CERTIFICATE


The undersigned, the duly qualified and elected Michael T. Dance, of ESSEX
PROPERTY TRUST, INC. (“Company”), a Maryland corporation, does hereby certify in
such capacity and on behalf of the Company, pursuant to Section 7(m) of the
Sales Agreement dated May 6, 2009 (the “Sales Agreement”) between the Company
and Cantor Fitzgerald & Co., that to the best of the knowledge of the
undersigned.


(i)             The representations and warranties of the Company in Section 6
of the Sales Agreement (A) to the extent such representations and warranties are
subject to qualifications and exceptions contained therein relating to
materiality or Material Adverse Effect, are true and correct on and as of the
date hereof with the same force and effect as if expressly made on and as of the
date hereof, except for those representations and warranties that speak solely
as of a specific date and which were true and correct as of such date, and (B)
to the extent such representations and warranties are not subject to any
qualifications or exceptions, are true and correct in all material respects as
of the date hereof as if made on and as of the date hereof with the same force
and effect as if expressly made on and as of the date hereof except for those
representations and warranties that speak solely as of a specific date and which
were true and correct as of such date; and


(ii)            The Company has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied pursuant to the Sales
Agreement at or prior to the date hereof.







 
By:
/s/   Michael T. Dance
    Name: Michael T. Dance     Title: EVP, Chief Financial Officer







Date: May 6, 2009
 
 

--------------------------------------------------------------------------------